UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x

UNITED STATES OF AMERICA                                      :

                  - v. -                                      :                19 Cr. 521 (PKC)

PETER BRIGHT                                                  :

                           DEFENDANT.                         :

---------------------------------------------------------------x




                           DEFENDANT PETER BRIGHT’S PROPOSED
                            VOIR DIRE OF PROSPECTIVE JURORS


                                                                   Federal Defenders of New York
                                                                   Attorney for Defendant
                                                                   52 Duane Street, 10th Floor
                                                                   New York, New York 10007
                                                                   Tel.: (212) 417-8772

                                                                   Amy Gallicchio, Esq.
                                                                   Zawadi Baharanyi, Esq.
                                                                   Of Counsel

TO:     Geoffrey S. Berman, Esq.
        United States Attorney
        Southern District of New York
        One St. Andrew’s Plaza
        New York, New York 10007
        Attn: Alexander Li, Esq.
               Timothy Howard, Esq.
               Assistant United States Attorneys
       With the exception of the below objection, defendant Peter Bright, joins in the

Government’s proposed examination of prospective jurors and, where indicated below, proposes

additional questions. Mr. Bright also proposes examination in three areas not identified by the

Government: Presumption of Innocence, Burden of Proof, and Defendant Not Testifying. The

Court is requested to pursue more detailed questioning if a particular juror’s answer reveals that

further inquiry is appropriate, concluding in such instance with an inquiry as to whether the juror

is certain that the particular fact or circumstance would not influence the juror in favor of or

against the Government or the defendant.



            OBJECTION TO GOVERNMENT’S PROPOSED EXAMINATION

       Mr. Bright objects to Government’s proposed questions 1 and 3 in the Nature of the

Charges section. These questions are misleading in that they suggest that the legal age of

consent is an issue in this case when it is not. The “minors” in this case are 7 and 9 years old.

There will be no argument from the defense that the laws prohibiting sexual contact with a 7 and

9 year old are “unconstitutional or unfair, such that they should not be enforced by the

government.” The questions proposed by the Government suggest otherwise and will leave the

prospective jurors with a false and prejudicial impression of the defense case.




                                                  2
           DEFENDANT’S ADDITIONAL PROPOSED VOIR DIRE QUESTIONS

Nature of the Charges

   1. Mr. Bright is charged with attempted enticement of a minor to engage in illegal sexual

      activity. I remind you that Mr. Bright is presumed innocent and the fact that he has been

      charged is not evidence of any wrongdoing on his part. Nevertheless, does any juror

      have any feelings regarding this charge that would affect his or her ability to be fair and

      impartial in deciding this case?

   2. Based on the charge in this case, does any juror have a general feeling of prejudice or

      bias or any emotional feeling at all which would impair his or her judgment in this case?

   3. You may hear testimony during this trial about non-conventional sexual practices and

      fetishes often referred to as “kink.” Specifically, you will hear evidence that Mr. Bright

      engages in a consensual sexual practice referred to as age-play. Age-play is a form of

      roleplaying between adults in which an individual acts or treats another as if they were a

      different age.

            a. Does any juror believe that someone who engages in such practices or kink is

               predisposed to molest children?

            b. Does any juror have any preconceived notions about people who engage in non-

               conventional sexual practices? If so, what are they? Would those notions impair

               your judgment in this case?

      4.    Some of the language that you will hear during this trial is sexually explicit. Does any

            juror feel that such language would impair your ability to judge this case fairly and

            impartially?




                                                 3
Views on Certain Witnesses, Investigative Techniques, and Evidence

   1. Does any juror hold the belief that law enforcement officers are less likely to lie?

   2. Would any juror attach greater weight to the testimony of a witness just because that

        witness was offered by the Government?

Knowledge of Parties, Attorneys, Witnesses (no additional questions)

Relationship with the Government (no additional questions)

Prior Jury Service (no additional questions)

Experience as a Witness, Defendant, or Crime Victim (no additional questions)

   1.   Has any juror, family member or close friend ever been employed by or volunteered with

        any victim assistance organization, or neighborhood watch group?

Trial Administration (no additional questions)

Function of the Court and Jury

   1. Will any juror have any problem or hesitation following the judge’s instructions to

        respect the views and opinions of your fellow jurors?

   2. Will any juror have any problem or hesitation discussing the case and deliberating in a

        respectful manner with your fellow jurors, even if you disagree with their opinions?

   3. Will any juror have any hesitation in rendering a verdict of not guilty with respect to the

        defendant if his guilt is not established beyond a reasonable doubt? Do you understand

        that if the Government does not prove Mr. Bright guilty beyond a reasonable doubt that

        you must find him not guilty?

General Questions for the Panel (no additional questions)

Individual Juror’s Background (no additional questions)




                                                 4
Presumption of Innocence

   1. Does any juror have difficulty following the law that Mr. Bright is presumed innocent?

   2. Does any juror have difficulty following the law that Mr. Bright is to be presumed

      innocent not only at the outset but that he remains innocent all throughout the trial and

      even into jury deliberations unless the Government proves him guilty beyond a

      reasonable doubt?

   3. Does anyone feel that just because Mr. Bright has been arrested, indicted, and sitting here

      as a defendant in court, he must have done something wrong? Why or why not?

   4. Do you accept the fact that police can make mistakes and arrest innocent people? Why or

      why not?

   5. Does any juror have difficulty with the law that the indictment against Mr. Bright is not

      evidence of anything?

   6. Does anyone have an opinion as to Mr. Bright’s guilt or innocence at this moment?

   7. Does any juror feel uncomfortable following the Court’s instruction that Mr. Bright does

      not have to prove himself innocent?

Burden of Proof

   1. Does any juror feel that they would have difficulty following the law that the

      Government has the burden of proof?

   2. Does any juror feel that a person accused of a crime should be required to prove they are

      not guilty?




                                               5
Defendant Not Testifying

   1. As a defendant in a criminal case, Mr. Bright does not have any obligation to testify

      because it is the Government’s burden to prove guilt beyond a reasonable doubt. If Mr.

      Bright does not testify, you are not permitted to draw any negative inference from that

      fact about his guilt or innocence. Does anyone disagree with this principle of law? If

      not, why not?

   2. Does anyone believe that they would hold it against Mr. Bright if he does not testify?

   3. Does anyone believe that they would infer that Mr. Bright is guilty if he does not testify?



Dated: New York, New York
       January 24, 2020

                                                    Respectfully Submitted,

                                                    /s/ Amy Gallicchio
                                                    _______________________
                                                    Amy Gallicchio, Esq.
                                                    Zawadi Baharanyi, Esq.
                                                    Federal Defenders of New York, Inc.
                                                    Attorney for Defendant
                                                    52 Duane Street - 10th Floor
                                                    New York, New York 10007
                                                    Tel. (212)417-8728




                                                6
